Gunderson, J.,>
concurring:
I will not pause to question the majority opinion, although I believe a contrary result might be supported.
I must say, however, that unless this court repudiates its constitutional obligation to entertain original habeas petitions, it seems to me the Legislature will have accomplished nothing by repealing our right to hear pretrial habeas appeals.1 In fact, it seems to me the Legislature will simply have increased the complexity, and therefore the cost, of pretrial habeas proceedings. It is true that, when an original habeas petition is filed in this court, we may refer the petition to a district judge for a hearing in the first instance. I question, however, that our Constitution contemplates this court routinely delegating to the district courts our duty to make final determinations on habeas petitions filed with us, with no provision for review on our part.

See Nev. Const, art. 6, § 4:
“.. . The [supreme] court shall also have power to issue writs of mandamus, certiorari, prohibition, quo warranto, and habeas corpus and also all writs necessary or proper to the complete exercise of its appellate jurisdiction. Each of the justices shall have power to issue writs of habeas corpus to any part of the state, upon petition by, or on behalf of, any person held in actual custody, and may make such writs returnable, before himself or the supreme court, or before any district court in the state or before any judge of said courts.”
“. . . .” (Emphasis in original.)